Case: 1:20-cv-00002-GHD-DAS Doc #: 13 Filed: 04/23/20 1 of 2 PagelD #: 76

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TAMIKA TUCKER PLAINTIFF
VERSUS CAUSE NO: 1:20-CV-002-GHD-DAS
DOLLAR GENERAL CORPORATION ~ DEFENDANT

 

AGREED JUDGMENT OF DISMISSAL WITH PREJUDICE

This case came on to be heard on the joint motion, ore tenus, of counsel for Plaintiff,
Tamika Tucker (“Plaintiff”), and Defendant, Dollar General Corporation (“Defendant”), to
dismiss, with prejudice, the Complaint and any and all claims and causes of action that the
Plaintiff has or may have against the Defendant, and the parties having announced that all claims
and causes of action against the Defendant have been fully compromised and settled, and that
there remain no issues to be litigated by or between the parties not adjudicated and determined
by the Court, and the parties having consented to the entry of this Judgment and agreeing that
this cause should be dismissed with prejudice with each party to bear their own costs, and
Plaintiff and her counsel have agreed to resolve, as part of the agreed settlement between the
parties, any and all subrogation, assignment and/or reimbursement claims of Medicare,
Medicaid, any insurers, welfare benefit plans, and medical care providers and/or suppliers that -
may exist as a result of the subject accident, and the Court being further advised in the premises
finds that the motion is well taken and should be granted.

IT 1S, THEREFORE, ORDERED AND ADJUDGED that the Plaintiff's
Complaint, and any and all claims and causes of action against Defendant be, and the same
hereby are, dismissed with prejudice with each party to bear its own costs.

IT IS FURTHER ORDERED that Plaintiff and her counsel shall resolve, as part of the
agreed settlement between the parties, any and all subrogation, assignment, and/or
reimbursement claims of Medicare, Medicaid, any insurers, welfare benefit plans, and medical
care providers and/or suppliers that may oxishas a result of the subject incident that is the basis

for this lawsuit. ct

SO ORDERED, this neo! day of f et , 2020,

UNITED STATES DISTRICT JUDGE

 

1178874_I.doc
Case: 1:20-cv-00002-GHD-DAS Doc #: 13 Filed: 04/23/20 2 of 2 PagelD #: 77

APPROVED AND AGREED:

/s/ James R. Franks, Jr. (MSB 100156)
Wheeler & Franks Law Firm, P.C.
Post Office Box 681

Tupelo, MS 38802

Telephone: (662) 842-0380
Facsimile: (662) 842-749]

Email: jfranks@wheelerlrankslaw.com
ATTORNEY FOR PLAINTIFF

/s/ Ronald L. Roberts (MSB 5597)
Mitchell, McNutt & Sams

Post Office Box 1366

Columbus, MS 39703-1366
Telephone: (662) 328-2316
Facsimile: (662) 328-8035

Email: rroberts@mitchellmcnutt.com
ATTORNEY FOR DEFENDANT

1178874_!.doc
